Citation Nr: 1616543	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-01 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency virus (HIV).

2.  Entitlement to service connection for a left eye disorder.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from May 1979 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO).  He also testified before the undersigned Veterans Law Judge at a hearing in August 2014.  Hearing transcripts have been associated with the record.

The Board remanded the instant matters in November 2014.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection for HIV and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board also notes that, in November 2014, the Veteran's claim for service connection for left ear hearing loss was remanded to the AOJ for further development.  In July 2015, the AOJ awarded service connection for bilateral hearing loss and assigned an initial rating.  As the July 2015 decision represents a full grant of the benefits sought with respect to these issues, these matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).
In August 2014, the Veteran completed an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing the American Legion as his representative.  The Veteran submitted a new VA Form 21-22 appointing the New Jersey Department of Military and Veterans' Affairs as his representative in September 2015.  The Board recognizes this change in representation. 

After the issuance of the July 2015 supplemental statement of the case, additional evidence was associated with the record, to include VA psychiatric examinations dated in October 2015 and February 2016 and VA mental health treatment records dated through January 2016.  Such evidence has not been considered by the AOJ.  However, a waiver of AOJ consideration is not required as this evidence is not relevant to the claim decided herein.  See 38 C.F.R. § 20.1304 (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.
 
The issue of entitlement to service connection for a left eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

HIV is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

HIV was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.           §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2008 letter, sent prior to the November 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for HIV, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Moreover, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service Social Security Administration (SSA), VA and private treatment records have been obtained and considered.  The Board notes that VA treatment records from the East Orange VA Medical Center (VAMC) dated from January 1981 to December 1982 are unavailable.  Specifically, as detailed in the AOJ's July 2010 Memorandum regarding a Formal Finding on the Unavailability of Federal Records, the AOJ attempted to obtain such records from the East Orange VAMC to no avail.  Specifically, this entity reported that they did not have records for the requested period.  The Veteran was further advised of the unavailability of such records in the July 2010 statement of the case and in the Board's November 2014 remand.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Furthermore, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded a VA examination in October 2009 and an addendum opinion was provided in November 2009 to decide his claim for service connection for HIV; the Board previously found such to be incomplete or inadequate and thus they are insufficient to adjudicate the instant claim.  However, a July 2015 VA addendum opinion included an etiological opinion as to the claimed disorder and the examiner based her conclusions on a review of the record, to include an interview with the Veteran and a full examination.  Moreover, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Board further finds that the AOJ has substantially complied with the November 2014 remand directives by requesting that the Veteran identify any non-VA health care providers in a December 2014 letter, requesting the Veteran's VA treatment records dated from January 2003 to February 2006, obtaining the Veteran's VA treatment records, obtaining the Veteran's SSA records and obtaining a VA examination with opinion adequate to decide the instant claim.  Therefore, no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in September 2009, the Veteran was provided an opportunity set forth his contentions during a before a Decision Review Officer.  He also was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in August 2014.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the October 2009 hearing, the presiding Decision Review Officer enumerated the issue on appeal, to include service connection for HIV.  Also information was solicited regarding the type and onset of his disability, what in-service events he believed resulted in his HIV infection and the nature of his current disorder.  Similarly, during the August 2014 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  Information was solicited regarding the type and onset of hi symptoms, the nature of his current disorder, and his contention that his HIV was the result of his in-service sexual assault.  

Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearings in order to ensure that all necessary evidence was of record, which included obtaining the Veteran's SSA and VA treatment records as well as an opinion to determine the nature and etiology of the Veteran's HIV.  As such, the Board finds that, consistent with Bryant, the presiding Decision Review Officer and undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430(1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

A.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.   38 U.S.C.A.     §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned. When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).   Here, as the Veteran has not been diagnosed with a chronic disease subject to presumptive service connection, he cannot establish service connection solely on the basis of continuity of symptoms.

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that he suffers from HIV as a result of his service, specifically that he contracted this infection as a result of his in-service sexual assaults.  He also asserts that in-service laboratory testing showed a reduced white blood cell count.  During a September 2009 DRO hearing, the Veteran testified that he was first sexually assaulted in June 1980.  During an August 2014 Board hearing, the Veteran testified that he had dated someone in the past that had HIV but that he was not sure how he contracted the illness.  He also testified that he had been told by a medical professional that his white blood cells were low while sick with pneumonia in August 1980, that he had been repeatedly assaulted while stationed in Germany and that he had been diagnosed with HIV in 1994.

Service treatment records are negative for complaints, treatments or diagnoses related to HIV.  Clinical record cover sheets dated in July 1979 indicate that the Veteran had been diagnosed with left lower lobe pneumonia and an acute respiratory disease while a June 1980 treatment note reflects the Veteran's complaints of tightness in his throat and chest pain over his mid-sternum for the past 24 hours.  A left eye injury sustained after being assaulted was noted in August 1980.  An undated "Chapter 5" examination was negative for any relevant abnormalities.

Post-service treatment records document the diagnosis and treatment of HIV beginning in a March 2007 private treatment note.  

An October 2009 VA examination report reflects the Veteran's reports that he was diagnosed with HIV in 1995 when he was having a tonsillectomy and that he did not have any followup medical treatment until 2006.  Following a physical examination and a review of the Veteran's claims folder and electronic medical record, a diagnosis of a well-controlled HIV infection was made.  The examiner opined that the Veteran's HIV infection was not likely due to an in-service sexual assault as there was no record or evidence of such a sexual assault in the service medical records or the claims file.  In addition, the examiner noted that the Veteran had reported acquiring HIV from his wife, whose ex-husband had HIV, in the past.  The Board notes that the Veteran's service records document an assault of some kind in August 1980, suggesting that his opinion is based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Moreover, the Board granted the Veteran's claim for service connection for a psychiatric disability in its November 2014 decision based, at least in part, on the Veteran's reports of an in-service assault.  This opinion is therefore entitled to little, if any, probative weight.

In a November 2009 VA addendum opinion, the October 2009 VA examiner noted that the Veteran's HIV infection was not likely related to military service as there was no record of sexual assault in the military or in the service records and that the Veteran had indicated that he did not report this assault during service.  The examiner further reasoned that the Veteran's HIV infection, as reported by the Veteran, occurred before HIV was very prevalent in the United States and therefore it was less likely related to service.  The examiner further noted that the Veteran's extramarital relationships may have put him more at risk than any alleged sexual trauma episodes.  As stated above, the Board notes that the Veteran's service records document an assault of some kind in August 1980, suggesting that his opinion is based upon an inaccurate factual premise.  Id.  The Board also notes that the Veteran testified during his September 2009 hearing that he had reported his sexual assaults to Judge Advocate General staff suggesting some in-service reporting of the assault.  Moreover, the Board granted the Veteran's claim for service connection for a psychiatric disability in its November 2014 decision based, at least in part, on the Veteran's reports of an in-service assault.  This opinion is therefore entitled to little, if any, probative weight.

A second November 2009 VA examination report indicates that the Veteran's medical records and claims file do not reflect any at-risk behaviors that would have exposed him to HIV while in the military.  The examiner also noted that the Veteran had a variety of personality disorders that would appear to contribute to sexual promiscuity as well as a history of conflicts he had experienced in the military and post-service.  The examiner opined that the Veteran's HIV did not have any nexus to his military career.  As stated above, the Board notes that the Veteran's service records document an assault of some kind in August 1980, suggesting that his opinion is based upon an inaccurate factual premise.  Id.  Moreover, the Board granted the Veteran's claim for service connection for a psychiatric disability in its November 2014 decision based, at least in part, on the Veteran's reports of an in-service assault.  This opinion is therefore entitled to little, if any, probative weight.
 
In a July 2015 VA HIV DBQ report, the VA examiner opined that it was less likely than not that the Veteran's HIV status was related to and/or caused by his military service or in-service sexual assault.  The examiner reasoned that the Veteran was first diagnosed with HIV in 1993, which was a gap of 12 years from his in-service assault and clinical diagnosis.  The examiner further noted that the current medical literature indicates that a cytopathic retrovirus in 1983 and development of a diagnostic serologic test for HIV in 1985 have served as the basis for developing improvements in diagnosis and that such a diagnosis was often associated with constitutional signs of fever, lymphadenopathy, sore throat, rash, myalgia/arthralgia and headache.  The examiner further noted that the current medical literature indicated that early infections are diagnosed as early as six months following HIV acquisition regardless of constitutional signs, and reasoned that the 12 year delay in diagnosis, seroconversion and/or clinical manifestations of the disease deem the acquisition of HIV from a 1981 sexual assault less likely.  The examiner noted that the Veteran's reports in an October 2009 VA examination that he was diagnosed with HIV in 1995 in conjunction with tonsil surgery, was contrary to the identified date of first diagnosis of 1993 in the Board remand.  Nonetheless, the examiner found that it remained less likely than not that the Veteran's claimed HIV was related to and/or caused by service due to the 14 year extended delay in diagnosis and/or clinical manifestation of constitution and hematological accumulation of viral load.  The examiner indicated that she based her conclusions on a review of the VBMS e-folder, medical evidence from the clinical file, lay statements, Compensation and Pension Records Interchange (CAPRI) and the current medical literature.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested a chronic disability.  Moreover, as will be discussed below, the Board finds that the Veteran's statements regarding the onset of HIV to be not credible.  As such, presumptive service connection is not warranted for HIV.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for HIV.  While the evidence of record shows that the Veteran has a currently HIV, the probative evidence of record demonstrates that such is not related to his service, to include his in-service assault.  In this regard, the Board places great probative weight on the July 2015 VA examiner's opinion that the Veteran's HIV was less likely than not related to service due to the many year delay between service and the diagnosis of the disability as well as the seroconversion and/or clinical manifestations of the disease.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.   No contrary probative medical opinion is of record.  Moreover, the Board notes that while the Veteran suggested that an in-service finding of a reduced blood cell count was related to the onset of his HIV, he had also reported that his in-service sexual assaults occurred in 1980, after the July 1979 findings related to pneumonia and an acute respiratory disease.

The Board notes that the Veteran and his representative have generally contended that his current HIV is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Veteran is competent to describe his symptoms and his representative is competent to describe his observations of the Veteran's symptoms.  However, as to the etiology of the HIV, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, knowledge of HIV involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the statements of the Veteran and his representative regarding the etiology of the Veteran's HIV to have little probative value as neither is competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, the opinion of the July 2015 VA examiner who has the necessary training and medical knowledge to competently speak to the issues at hand are highly probative. 

Moreover, the Veteran and his representative have offered only conclusory statements regarding the relationship between his service and his current HIV.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the onset of his disability, the current nature of his HIV and the medical literature regarding the diagnosis of HIV. Therefore, the Board accords greater probative weight to the VA examiner's opinion.

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran testified during his August 2014 hearing that he had been told that he had very low white blood cells during service and that he had been diagnosed with HIV in 1994.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

In this regard, the Veteran did not report that he was HIV+ or that he had a past medical history of HIV in April 1997 private emergency room and psychiatric emergency services treatment notes, despite detailing his negative feelings related to his substance abuse.  The Veteran also did not report that he was HIV+, that he had any medical problems or that he was taking any medications in private psychiatric treatment records dated in June 2004.  A June 2004 private emergency room record indicates that the Veteran had no prior medical history, to include any history of HIV.  A lack of notation where it would be expected, to include during examination and treatment as aforementioned, is noteworthy.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  Moreover, the Veteran made such reports during the course of treatment and prior to the filing of the instant benefit claim.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In addition, the Veteran reported that he had been diagnosed with HIV in 2006 in a February 2009 SSA Disability Evaluation.  He reported that he had "found out" that he had been diagnosed with HIV the previous year in a May 2008 VA treatment note.  However, in a July 2011 VA treatment note, the Veteran reported that he had been diagnosed with HIV 13 years ago, i.e., in 1998.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding the onset of his HIV are not credible.

For all the foregoing reasons, the Board finds that, the claim for service connection for HIV must be denied.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for HIV is denied.


REMAND

With regards to the claim for service connection for a left eye disability, the Veteran has alleged that it was the result of his service.  Specifically, the Veteran testified during the August 2014 hearing that he had suffered an eye injury requiring stiches in service.  Service treatment records confirm that he was treated for a left eye injury in August 1980 and that he had sutures removed from his left eye area later that month.  The October 2008 VA examiner diagnosed the Veteran with dry eye, HIV without retinopathy, hyperopia and asteroid hyalosis of the right eye but did not provide an etiology opinion.  As a result, the Board requested a VA examination be conducted in its November 2014 remand to determine the nature and etiology of the Veteran's claimed left eye disorder.

Such an opinion was obtained in March 2015.  The VA examiner opined that there was no eye condition found in the left eye other than a refractive error and that there was no clinical documentation in the claims file or statement from the Veteran suggesting that he previously suffered form a left eye disorder.  However, the record clearly shows that the Veteran had been diagnosed with dry eye, referable to the left eye in the October 2008 VA examination.  Moreover, an April 2010 VA optometry treatment note contained assessments of bilateral mild cataracts while an impression of dry eye syndrome was noted in a September 2008 VA optometry treatment note.  The examiner failed to address these other diagnoses of record.  In light of this deficiency, further addendum opinion should be obtained on remand.

Finally, due to the length of time that will elapse on remand, updated VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated after February 2016.  All reasonable attempts should be made to obtain such records.   If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.                § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Return the claims file to the March 2015 VA examiner for an addendum opinion.  If the examiner who drafted the March 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Identify all left eye disorders, to include all such disorder(s) that have been present at any time since April 2008.  If the examiner finds that the Veteran does not currently meet the diagnostic criteria for any left eye disorder, he or she should reconcile such findings with the findings of dry eye syndrome, and mild cataracts contained in the record.

(b)  For each diagnosed left eye disability, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of active duty service or was caused by any disease or injury during his period of service, to include the August 1980 left eye injury.

The examiner should also provide a rationale for the opinion, whether favorable or unfavorable.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


